—Order, Supreme Court, New York County (David Saxe, J.) entered January 13, 1994, which, insofar as is relevant to the appeal, granted defendant discovery of the tax returns of the law firm of which plaintiff is a member, unanimously affirmed, without costs.
The plain language of the governing separation agreement (see, Cunningham v Cunningham, 169 AD2d 451) requires verification of plaintiff’s income, and requires each side to provide the other with income tax returns and any other financial data reasonably necessary to ascertain the accuracy of the income of that party and to fulfill the intention of the agreement. Here, such verification is required in light of. plaintiff’s failure to address the question of his sudden drop in income in his factual assertions to the IAS Court, his failure to deny or otherwise respond to defendant’s detailed accusation that he had confirmed to her his arrangements with his law firm to prevent her from getting "an additional penny”, and his continued and unjustified withholding of a required CPA-generated gross income statement. Accordingly, the IAS Court properly exercised its discretion in ordering the disclosure of the partnership tax returns (see, Burns v Burns, 84 NY2d 369, 375; Law Offs. v Di Lorenzo, 80 AD2d 701). Concur—Ellerin, J. P., Wallach, Asch and Nardelli, JJ.